      Case 2:20-cv-00057 Document 3 Filed on 10/06/20 in TXSD Page 1 of 5
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                           UNITED STATES DISTRICT COURT                                 October 08, 2020
                            SOUTHERN DISTRICT OF TEXAS                                 David J. Bradley, Clerk
                              CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                      §
 Plaintiff/Respondent,                         §
                                               §
       v.                                      §           CRIMINAL NO. 2:17-435
                                               §           CIVIL NO. 2:20-57
EDGAR ARTEAGA-RIOS,                            §
 Defendant/Movant.                             §

                          MEMORANDUM OPINION & ORDER

       Pending before the Court is Defendant/Movant Edgar Arteaga-Rios’ motion to vacate, set

aside, or correct sentence pursuant to 28 U.S.C. § 2255 and memorandum in support (D.E. 52),

to which the United States of America (the “Government”) responded (D.E. 57), and Movant has

replied (D.E. 58).

I. BACKGROUND

       In October 2017, Movant pled guilty to possession with intent to distribute more than 100

kilograms of marijuana. The Presentence Investigation Report (PSR, D.E. 25) assigned Movant a

base offense level of 24. Two levels were deducted under U.S.S.G. § 2D1.1(b)(17) because

Defendant qualified for safety valve, and two levels were added under U.S.S.G. § 3B1.3 because

he used a special skill (commercial driver’s license) to facilitate the offense. Despite pleading

guilty, Movant was not given credit for acceptance of responsibility because he continued to be

involved in criminal conduct, which was contrary to U.S.S.G. § 3E1.1. Specifically, he was

involved in a gang-related assault of two other inmates while awaiting sentencing.

       Movant filed written objections to the PSR, arguing that he should have received credit

for acceptance of responsibility because he “was not involved in the assault of the two inmates

on December 16, 2017.” D.E. 29. At sentencing, the Government offered a video showing the

assault from four different angles. The Government also called Major Stacy Galindo of the

                                                1
         Case 2:20-cv-00057 Document 3 Filed on 10/06/20 in TXSD Page 2 of 5




Coastal Bend Detention Center, who testified that the video showed Movant kicking another

inmate during the gang fight. Major Galindo was able to specifically identify Movant in the

video and stated that, just before the fight, Movant could be seen meeting with members of the

“security threat group” known as “Paisa.” 3/20/2018 Sent. Tr., D.E. 43, p. 11. The Court

overruled the objection because Movant was “identified as participating in the altercation. And

that clearly indicates he has not withdrawn from criminal activity.” Id. at 33. “It appears to me

that you do not deserve acceptance of responsibility. You never know how a fight like that is

going to end . . . [H]e could have died. You would be standing before some judge for murder.”

Id. at 37–38.

         With a base offense level of 24 and a criminal history category of I, Movant’s advisory

Guidelines range was 51–63 months’ imprisonment. Because he qualified for safety valve, he

was not subject to the statutory mandatory minimum sentence of 60 months. Movant was

ultimately sentenced to 51 months’ imprisonment, to be followed by 5 years’ supervised release.

         On appeal, Movant argued “that he was entitled to a reduction in his sentence pursuant to

§ 3E1.1 of the Sentencing Guidelines because he accepted responsibility for his crime by timely

pleading guilty and admitting his relevant conduct.” United States v. Arteaga-Rios, 762 F. App’x

177, 177 (5th Cir. 2019) (unpublished). In affirming this Court’s judgment, the Fifth Circuit

wrote:

         Arteaga-Rios participated in an assault on other inmates in the detention center in
         which he was being held awaiting sentencing.

         The district court declined to award an adjustment for acceptance of responsibility
         because Arteaga-Rios had not voluntarily withdrawn from criminal conduct. See §
         3E1.1, comment. (n.1(B)); United States v. Watkins, 911 F.2d 983, 985 (5th Cir.
         1990). The district court’s determination was not without foundation and was not
         plainly erroneous. See Watkins, 911 F.2d at 985; United States v. Guerrero-
         Robledo, 565 F.3d 940, 946 (5th Cir. 2009).

Id. at 177–78.
                                                 2
      Case 2:20-cv-00057 Document 3 Filed on 10/06/20 in TXSD Page 3 of 5




       The Fifth Circuit’s mandate issued on March 25, 2019. Movant did not file a petition for

a writ of certiorari with the United States Supreme Court. He filed the present motion on

February 10, 2020. It is timely.

II. MOVANT’S ALLEGATIONS

       Movant’s § 2255 motion raises the same claim he raised at sentencing and on appeal:

“[T]he District Court incorrectly applied the sentencing guidelines by denying [Movant] a 3-

level reduction in the offense level for acceptance of responsibility.” D.E. 52-1, p. 10.

III. 28 U.S.C. § 2255

       There are four cognizable grounds upon which a federal prisoner may move to vacate, set

aside, or correct his sentence: (1) constitutional issues, (2) challenges to the district court’s

jurisdiction to impose the sentence, (3) challenges to the length of a sentence in excess of the

statutory maximum, and (4) claims that the sentence is otherwise subject to collateral attack. 28

U.S.C. § 2255; United States v. Placente, 81 F.3d 555, 558 (5th Cir. 1996). “Relief under 28

U.S.C. § 2255 is reserved for transgressions of constitutional rights and for a narrow range of

injuries that could not have been raised on direct appeal and would, if condoned, result in a

complete miscarriage of justice.” United States v. Vaughn, 955 F.2d 367, 368 (5th Cir. 1992).

IV. ANALYSIS

       Movant alleges that the Court misapplied the Sentencing Guidelines in denying him

credit for acceptance of responsibility. “Misapplications of the Sentencing Guidelines . . . are

not cognizable in § 2255 motions.” United States v. Williamson, 183 F.3d 458, 462 (5th Cir.

1999) (citing United States v. Segler, 37 F.3d 1131, 1134 (5th Cir. 1994) (“A district court’s

technical application of the Guidelines does not give rise to a constitutional issue cognizable

under § 2255.”)). Moreover, because this claim was previously raised and denied on direct

appeal, Movant may not relitigate it now in a § 2255 motion. See United States v. Kalish, 780
                                                  3
      Case 2:20-cv-00057 Document 3 Filed on 10/06/20 in TXSD Page 4 of 5




F.2d 506, 508 (5th Cir. 1986) (“It is settled in this Circuit that issues raised and disposed of in a

previous appeal from an original judgment of conviction are not considered in § 2255

Motions.”). Accordingly, this claim is denied.

V. CERTIFICATE OF APPEALABILITY

       An appeal may not be taken to the court of appeals from a final order in a habeas corpus

proceeding “unless a circuit justice or judge issues a certificate of appealability.” 28 U.S.C. §

2253(c)(1)(A). Although Movant has not yet filed a notice of appeal, the § 2255 Rules instruct

this Court to “issue or deny a certificate of appealability when it enters a final order adverse to

the applicant.” RULE 11, § 2255 RULES.

       A Certificate of Appealability (COA) “may issue . . . only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “The COA

determination under § 2253(c) requires an overview of the claims in the habeas petition and a

general assessment of their merits.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003). To warrant

a grant of the certificate as to claims denied on their merits, “[t]he petitioner must demonstrate

that reasonable jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). This standard requires a §

2255 movant to demonstrate that reasonable jurists could debate whether the motion should have

been resolved differently, or that the issues presented deserved encouragement to proceed

further. United States v. Jones, 287 F.3d 325, 329 (5th Cir. 2002) (relying upon Slack, 529 U.S.

at 483–84). As for claims that the district court rejects solely on procedural grounds, the movant

must show that “jurists of reason would find it debatable whether the petition states a valid claim

of the denial of a constitutional right and that jurists of reason would find it debatable whether

the district court was correct in its procedural ruling.” Slack, 529 U.S. at 484.

       The Court concludes that Movant cannot establish at least one of the Slack criteria. That
                                                  4
      Case 2:20-cv-00057 Document 3 Filed on 10/06/20 in TXSD Page 5 of 5




is, reasonable jurists could not debate the Court’s resolution of his claims, nor do these issues

deserve encouragement to proceed. See Jones, 287 F.3d at 329. Accordingly, Movant is not

entitled to a COA as to his claims.

VI. CONCLUSION

       For the foregoing reasons, Movant’s motion to vacate, set aside, or correct sentence

pursuant to 28 U.S.C. § 2255 (D.E. 52) is DENIED, and he is DENIED a Certificate of

Appealability.

                 It is so ORDERED this 6th day of October, 2020.




                                             ____________________________________
                                                        JOHN D. RAINEY
                                                  SENIOR U.S. DISTRICT JUDGE




                                                5
